PER CURIAM.
The within action was consolidated for trial and for purposes of appeal with American Beryllium & Oil Corporation v. Chase, Wyo., 425 P.2d 66 — this day decided — for the reason that both cases grew out of the same transaction. Plaintiff and Beryllium, on the strength of the assignment of the oil and gas leases described in the companion case, entered into an operating agreement under date of August 13, 1964, covering the premises involved in the said leases. Alleging that the ' agreement was frustrated by the wrongful acts of the defendant — also known as Edmund Chase— plaintiff sought to recover for expenses incurred in attempting to meet his obligations under the operating agreement and for other damages. The record discloses that defendant did not advise plaintiff that he had withdrawn the assignments although he knew that plaintiff and Beryllium were going forward with their arrangement for the operation of the leases. At the conclusion of the trial the trial court, on its own motion, dismissed plaintiff’s action for failure to join Kirby as an indispensable party defendant. The trial court was clearly in error. Even assuming that Kirby or Mrs. Chase, for that matter, were joint tort-feasors, we know of no rule, procedural or otherwise, that required plaintiff to join either in his action.
Reversed.
HARNSBERGER, C. J., not participating.